            Case 1:20-cv-01341-LLS Document 9 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARYL J. DAVIS,

                                  Plaintiff,
                                                                   20-CV-1341 (LLS)
                      -against-
                                                                         ORDER
PORT JERVIS COMMUNITY
DEVELOPMENT,

                                  Defendant.

LOUIS L. STANTON, United States District Judge:

         Plaintiff is appearing pro se and in forma pauperis. By order dated July 10, 2020, the

Court found that Plaintiff’s complaint did not include enough facts to show that he is entitled to

relief. (ECF No. 7.) The Court therefore directed Plaintiff to amend his complaint within 60 days

of July 10, 2020, to assert a plausible federal claim. (Id.)

         On September 11, 2020, Plaintiff filed a letter requesting a 60-day extension of time.

(ECF No. 8.) Plaintiff indicates in his letter that he has been working with the New York Legal

Assistance Group (NYLAG) Clinic to comply with the Court’s July 10, 2020 order.

         The Court grants Plaintiff’s request for an extension of time. Plaintiff must file his

amended complaint within 60 days of the date of this order.

SO ORDERED.

Dated:     September 15, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.
